In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered June 12, 1989, which, inter alia, after a nonjury trial, awarded the plaintiff wife maintenance, child support, equitable distribution of marital property, exclusive occupancy of the marital residence, counsel fees and visitation.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendant’s contention that Supreme Court erred in making certain awards ancillary to the judgment of divorce without describing and analyzing the factors it considered (see, Domestic Relations Law § 236 [B] [5] [d]; [6] [a]; see also, CPLR 4213) is belied by the record, including an oral decision of the Supreme Court issued at the conclusion of the trial (cf., Kobylack v Kobylack, 62 NY2d 399). Since the defendant requests no review on the merits, none is undertaken. Kunzeman, J. P., Kooper, Harwood and O’Brien, JJ., concur.